
	
		II
		110th CONGRESS
		2d Session
		S. 3441
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2008
			Ms. Snowe (for herself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide certain requirements for the
		  siting, construction, expansion, and operation of liquefied natural gas import
		  terminals, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Liquefied Natural Gas Import Terminal
			 Authorization Act.
		2.Authorization for
			 liquefied natural gas import terminalsSection 3 of the Natural Gas Act (15 U.S.C.
			 717b) is amended by striking subsection (e) and inserting the following:
			
				(e)Authorization
				for natural gas import terminals
					(1)In
				generalA person shall not
				site, construct, expand, or operate a liquefied natural gas import terminal
				within the boundaries of a State unless—
						(A)the person submits an application to site,
				expand, or operate a liquefied natural gas import terminal to—
							(i)the Commission; and
							(ii)the State agency that has siting authority
				under State law in the State in which the liquefied natural gas import terminal
				is located (referred to in this subsection as the designated State
				agency); and
							(B)the Commission and the designated State
				agency issue an order approving the application.
						(2)Issuance of
				orderThe Commission and the
				designated State agency shall issue an order approving an application, in whole
				or part, that is submitted under paragraph (1)(A), unless, after opportunity
				for hearing, the Commission or designated State agency determines that the
				proposed siting, construction, expansion, or operation is not consistent with
				the public interest.
					(3)Terms and
				conditions
						(A)In
				generalAn order issued under
				paragraph (2) shall be subject to any terms and conditions that the Commission
				or designated State agency determines are appropriate.
						(B)Service
				requirements
							(i)In
				generalExcept as provided in
				clause (ii), an order issued under this subsection shall not be conditioned on
				a requirement that the liquefied natural gas import terminal offer service to
				persons other than the applicant.
							(ii)ExceptionNotwithstanding clause (i), the Commission
				or designated State agency may require the applicant to establish a backup
				procedure for making the liquefied natural gas import terminal available to
				others if the applicant is unwilling or unable to provide a steady supply to
				the market served by the liquefied natural gas import terminal.
							(C)ConflictsIf an applicant is unable to comply with
				conflicting terms and conditions established under subparagraph (A), the
				Secretary of Energy, in cooperation with the Executive Office of the President,
				shall mediate the conflict between the Commission or designated State agency
				and the applicant through a process that includes public hearings in the area
				affected by the proposed liquefied natural gas import
				terminal.
						.
		3.PreemptionSection 60104 of title 49, United States
			 Code, is amended by striking subsection (c) and inserting the following:
			
				(c)Preemption
					(1)In
				generalA State authority
				that has submitted a current certification under section 60105(a) may adopt
				additional or more stringent safety standards for intrastate pipeline
				facilities, intrastate pipeline transportation, and liquefied natural gas
				pipeline facilities only if those standards are compatible with the minimum
				standards prescribed under this chapter.
					(2)Safety
				standardsExcept in the case
				of liquefied natural gas pipeline facilities, a State authority may not adopt
				or continue in force safety standards for interstate pipeline facilities or
				interstate pipeline
				transportation.
					.
		
